Title: To Alexander Hamilton from Jeremiah Olney, 11 June 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence 11th. June 1791.
Sir
I Have been honored with your Letter of 30th Ulto. & in reply to that part of it respecting the appointment of the Second and Third mate of the Cutter building in Connecticutt I beg leave to remark that Mr. Jeremiah Greenman is exceedingly mortified (after throwing himself out of the best Imploy in this Town and waiting four or five months with a reasonable expectation of Receiving an appointment to the office of first mate of the Cutter, to which he was Early recommended) to find that he must now accept the Station of Second mate, or continue out of business. Since the late expected millitary appointment Seems to be delaid and remains uncertain, (which I regret exceedingly as I know he was an officer of Excellent Character in the late army & is the most Suitable for the present command, of any that can be obtained in the State,) he is therefore from the necessity of the case induced to accept the Appointment of Second mate of the Cutter, presuming that his rank and pay will commence as early as that of the Gentlemen already appointed, having for nearly five months held himself in constant readiness for public Service. From a Consideration of the merits of this Gentleman and the agency I have been called upon to take in this Business, I feel a particular Interest in his favour, I therefore take the Liberty Sir, to request your powerfull influence in his behalf. Mr. Daniel Bucklin Junr. having waited now four months with an Expectation of receiving the appointment of Second mate to the Cutter, & a Vessell offering a few Weeks past he accepted the Command of her to Virginia and is expected to return in Ten days when I will consult him on his acceptance of the Station of Third mate of the Cutter and acquaint you with the Result.
I have the honor to be Respectfully   Sir   Your Most Obed. & Most Hum serv.
Jereh. Olney
Alexander Hamilton Esqr.Secretary of the Treasury
